Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/06/20.
Claims 1-20 are pending in the application.


Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive with respect to the following arguments:
   Pavlovski does not disclose a “building model defining a physical construction of the building” (claim 1, emphasis added). Applicant predicates the argument on the difference between a model having a physical constriction of the building and a thermal model of the building (e.g. “regarding the “building model,” the Office Action cites to paragraphs [0013] and [0086], Paragraph [0013] of Pavlovski discloses, “[t]he system utilizes the thermal model of the building to continuously plan a daily HVAC operating schedule for the building. The thermal model uses a series of parameters fitted to historical thermal data for the building.” 
      The Examiner respectfully submits the building aspect of the thermal model represents a physical model of the building.  In particular, the Examiner referenced paragraph 44 as teaching a building having multiple zones (e.g. “As described further below, according to one embodiment of the present invention, there is provided a method and system for predictive building control which optimizes individual thermal zone comfort by taking into account 
        In further elaboration of the building zone as comprising a physical construction, the reference teaches “the building envelope 110 may include one or more external surfaces 111. Each building 100 or envelope 110 may include therein one or more building thermal Zones 115. Each thermal Zone 115 may be associated with or proximate to a respective external surface 111 of the building 100. The temperature within the thermal Zone 115 is affected by the ambient temperature, Solar irradiance, and wind speed and direction at the external surface 111. In addition, each external surface 111 may be subdivided into one or more cells 112. The building 100 or network of buildings 500 may have an electric power demand W as shown in FIG. 16. 0049 FIG. 1 is a block diagram,” 0048.
       Moreover, the Examiner specifically referenced the building model as having a physical construction, namely the “walls and roof” of a target building, 0086.  The reference to the received building characteristics, namely a physical construction of the building, represents the equivalent of a building model utilized for the purposes of generating a predictive energy model for determining optimal HVAC set-points based on temperature inputs provided by a thermal model utilizing the physical, building model, ABSTRACT. The Examiner respectfully submits Pavlovski teaches receiving a building model having a physical construction. 

Applicant argues Pavlovski does not disclose “train a predictive building model based on the predicted energy usage data” where the energy usage data is generated “based on the building 

     Pavlovski teaches first predicting energy usage of a building based on both a physical model (e.g. envelopes) and historical weather (Figure 3, 0099 e.g. see building response module as predicting energy consumption and control parameters as a function of changes in ambient weather conditions (e.g. historical weather), where the input and output parameters are stored as training data, 0111).  As per previously referenced in Figures 2 and 9, Pavlovski teaches predicted energy is necessary for the determination of optimal set-points for the purpose of minimizing energy costs, see Figure 9 -904, see also Figure 2 – 213.  Accordingly, the building energy consumption is predicted based upon applying the building response model of Figure 3 based in part on historical weather and set-point schedules. 
In further elaboration, Pavloski teaches generating historical data training sets or layer 210, including at least building operations data 213 (0072), where the building operations data comprises historically measured data for the inputs and outputs of the building response model 232.  Here, the stored output corresponds to the predicted energy consumption (0080, Figure 3).
Accordingly, the predicted energy consumption data is stored in the form of historical training data.  One issue is whether the predicted energy usage is then used for training the predictive building model (e.g. the claim language refers to training being based on predicted energy without specifying the scope of “based on.”)

Here, Pavloski teaches the use of historical training data sets, including the predicted energy consumption data sets (e.g. building operating data -210), used in training the predictive model, see 0111, steps 300 – 307, Figure 8, as previously cited, page 3, Non-Final.  Here, the building predictive model is first trained by training a building response model, where the building response model is trained using historical data sets 210, where 210 includes at least predicted energy consumption via building operating data 216 (0111, see also 0106, Figure 8 – 305 e.g. see all training data comes from the historical training data sets 210, where the building predictive module may use AI techniques to train the building predictive model 238, see also 0017, 0111, 0119 e.g. see predictive model training sets -210.  It is noted the training set includes the predicted energy usage, see also 0119)

Moreover, Pavloski expressly teaches training data 210, which comprises predicted energy consumption encapsulated in element 213 (e.g. “With respect to the historical training data set or layer 210, the building operations data 213 includes historical measured data for the inputs and outputs of the building response model 232, where the inputs refer to set points, ambient weather parameters, and occupancy and internal load data, and where the outputs refer to building energy consumption and Zone temperature data,” 0080).   Here, the element 213 stores as output model generated energy consumption/predicted energy consumption.  Thus, predicted energy is understood as part of training set 210. 
With respect to training the building predictive model based upon predicted energy, Pavlovski further teaches the building predictive model is further trained using element 210, which encompasses element 213 (e.g. “the predictive model 238 being trained using respective historical measured value data 210 for at least one of the inputs,” 0125).  


Accordingly, the Examiner respectfully submits a building predictive model is trained based upon first training a building response model for predicting energy using historical data (e.g. the predictive model is thus trained based on predicted energy data) because predicted energy is a necessary input for training the predictive model.

The Examiner suggests further defining the language “based on” to reflect how predicted energy is used to train the building predictive model. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlovski et al. (PG/PUB 2016/0305678).
As per claim 1, Pavlovski et al. teaches a building energy system for a building, the building energy system comprising one or more memory devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive a building model, the building model defining a physical construction of the building;  Figure 2, 0044, see also 0013, 0065-67, 0077 e.g. see physical elements of the building for modelling, see also 0086 for wall surfaces)
generate predicted energy usage data of the building based on the building model and historical weather data; Figure 2, Figure 9, 0113
train a predictive building model based on the predicted energy usage data, wherein the predictive building model indicates a prediction of an optimal equipment operating setting; Figure 2, Figure 3, Figure 8 ,0059.  As interpreted, an indication represents an optimal set-point based on energy predictions)
generate the optimal equipment operating setting based on the predictive building model; and Figure 3, Figure 4, 0113
operate one or more pieces of building equipment based on the optimal equipment setting to control an environmental condition of the building. Figure 3, Figure 4, 0113

As per claim 5, Pavlovski et al teaches the system of Claim 1, wherein the environmental condition is at least one of a temperature, a humidity, an air quality, or a light level (ABSTRACT)
wherein the optimal equipment operating setting is at least one of a temperature setpoint, a humidity setpoint, an air quality setting, or a light level setting, (ABSTRACT, 0113, Figure 9)
As per claim 6, Pavlovski et al teaches the system of Claim 1, wherein the instructions cause the one or more processors to train the predictive building model by minimizing energy usage associated with the one or more pieces of building equipment and maintaining a comfortable level of the environmental condition of the building (0058, 0074, 0079 0081, Figure 2, Figure 3)
As per claim 7, Pavlovski et al teaches the system of Claim 1, wherein the instructions cause the one or more processors to: pseudo-randomly generate one or more equipment learning settings (0111-*0113 e.g. see set-point schedule options used for predictive purposes)
generate the predicted energy usage data based on the pseudo-randomly generated one or more equipment learning settings; (see scheduled set-points and associated energy predictions per point, 0111-0113) 
train the predictive building model based on the predicted energy usage data (e.g. see training when an energy deviation occurs between base and actual using set-points, 0111), the pseudo-randomly generated one or more equipment learning settings (0113 e.g. see generating energy based on set-point options, which in turn are used for training the model), and the historical weather data (e.g. as interpreted, separate factors utilized for training the predictive model, see 0081,0111-1113 e.g. see using historical weather to training the model)
Claim Interpretation:
     The claim does not further detail whether the limitations are used separately or in combination for training the model.  Each factor is a variable used for training purposes but the particular training steps are not further elaborated upon.  A pseudo-random generated value is interpreted as the equivalent of an option value under BRI. 
As per claim 8, Pavlovski et al teaches the system of Claim 1, wherein the instructions cause the one or more processors to: collect actual building data of the building from one or more sensors; and
re-train the predictive building model based on the actual building data (0111-0113)

As per claim 10, Pavlovski et al teaches a method of building control of a building, the method comprising:
receiving, by one or more processing circuits, a building model, the building model defining a physical construction of the building, supra claim 1
generating, by the one or more processing circuits, predicted energy usage data of the building based on the building model and historical weather data, supra claim 1
training, by the one or more processing circuits, a predictive building model based on the predicted energy usage data, wherein the predictive building model indicates a prediction of an optimal equipment operating setting, supra claim 1
generating, by the one or more processing circuits, the optimal equipment operating setting based on the predictive building model, supra claim 1.
operating, by the one or more processing circuits, one or more pieces of building equipment based on the optimal equipment setting to control an environmental condition of the building, supra claim 1


As per claim 14, Pavlovski et al teaches the method of Claim 10, wherein the environmental condition is at least one of a temperature, a humidity, an air quality, or a light level,
wherein the optimal equipment operating setting is at least one of a temperature setpoint, a humidity setpoint, an air quality setting, or a light level setting, supra claim 5

As per claim 15, Pavlovski et al  teaches the method of Claim 10, further comprising training, by the one or more processing circuits, the predictive building model by minimizing energy usage and maintaining a comfortable level of the environmental condition of the building, supra claim 6

As per claim 16, Pavlovski et al  teaches the method of Claim 10, further comprising:
pseudo-randomly generating, by the one or more processing circuits, one or more equipment learning settings; supra claim 7
generating, by the one or more processing circuits, the predicted energy usage data based on the pseudo-randomly generated one or more equipment learning settings; supra claim 7
training, by the one or more processing circuits, the predictive building model based on the predicted energy usage data, the pseudo-randomly generated one or more equipment learning settings, and the historical weather data, supra claim 7


As per claim 19, Pavlovski et al  teaches a building management system of a building, the building management system comprising:
building equipment configured to operate based on an equipment operating setting to control an environmental condition of the building; and a processing circuit configured to:
receive a building model, the building model defining a physical construction of the building, supra claim 1
generate predicted energy usage data of the building based on the building model and historical weather data; supra claim 1
train a predictive building model based on the predicted energy usage data, wherein the predictive building model indicates a prediction of an optimal equipment operating setting; supra claim 1
generate the optimal equipment operating setting based on the predictive building
model, supra claim 1
cause the building equipment to operate based on the optimal equipment setting to control the environmental condition of the building, supra claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pavloski et al. (PG/PUB 2016/0305678) in view over Cheng et al. (PG/PUB 20190163215).
As per claim 2, Pavlovski et al teaches the system Claim 1 wherein the instructions cause the one or more processors to generate a user interface comprising; however, does not teach the first and second output interface limitations as described below.  Pavlovski, in view over Chen et al,.teaches
an input interface element for receiving or defining the building model of the building (Pavlovski, 0047, see GUI interfaced for input/output elements, see also Cheng for model input, 0051-52)
a first output interface element indicating the optimal equipment setting Pavlovski, see determination of optimal equipment settings, 0113, see Cheng for first output interface for conveying optimal settings, Figure 7 -708, 710, see also 0040, 00478, 0057, 0074
a second output interface element indicating energy savings resulting from operating at the optimal equipment setting (Cheng, 0040, see also 0025, 0035-36 e.g.  see output file conveying energy savings from simulated optimal equipment setting, see also Pavlovski for determining energy savings, 0081, see also GUI, 0047)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Pavlovski (e.g. generating a GUI comprising first and second output interfaces as well as determining optimal settings and associated energy savings), to the teachings of Cheng (e.g. outputting energy savings and optimal set-points), would achieve an expected and predictable result via adapting the GUI interfaces of Pavlovski to integrate the energy saving and optimal set-point data of Cheng to selectively display the values to a user for optimizing control settings while providing a means for informed decision making.
As per claim 3, Pavlovski et al  teaches the system of Claim 1, wherein the instructions cause the one or more processors to; however, does not teach the user input limitations as described below.  Pavlovski, in view over Cheng, teaches:
generate a user input interface for graphically defining the building model (Chen, 0032-34, see also 0037-39, see also Pavlovski, 0047)
receive user input defining the building model via the user input interface (Cheng, 0037, 0039 e.g. see collecting metadata from users)
generate the building model based on the user input (Cheng, 0037, 0039)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Pavlovski (e.g. generating a GUI comprising first and second output interfaces as well as determining optimal settings and associated energy savings using a building model), to the teachings of Cheng (e.g. generating a building model based on user input defining building physical properties and relationships), would achieve an expected and predictable result via adapting the GUI interfaces of Pavlovski to integrate user input functions defining and generating a building model of Cheng to customize a building model via user input for predicting energy usage.

As per claim 11, Pavlovski et al teaches the method Claim 10, further comprising generating, by the one or more processing circuits, a user interface comprising:
an input interface element for receiving or defining the building model of the building; a first output interface element indicating the optimal equipment setting; and a second output interface element indicating energy savings resulting from operating at the optimal equipment setting, supra claim 2
As per claim 12, Pavlovski et al  teaches the method of Claim 10, further comprising:
generating, by the one or more processing circuits, a user input interface for graphically defining the building model, supra claim 3 and
receiving, by the one or more processing circuits, user input defining the building model via the user input interface, supra claim 3
generating, by the one or more processing circuits, the building model based on the user input, supra claim 3

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pavloski et al. (PG/PUB 2016/0305678) in view over Bedros (PG/PUB 20110046805)
As per claim 4, Pavlovski et al teaches the system of Claim 1, wherein the instructions cause the one or more processors to; however, does not teach the limitations as described below.  Pavlovski, in view over Bedros, teaches:
record an electric load amount associated with the optimal equipment setting (Pavlovski, 0049, 0081, Figure 9)
generate a plot of the electric load amount associated with the optimal equipment setting and a plurality of other electric load amounts associated with a plurality of other equipment settings (Bedros, Figure 5A, 5B); and
cause a user device to display the plot (Bedros, 5A, 5B) 
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Pavlovski (e.g., collecting energy usage per optimal set-point), to the teachings of Bedro (e.g. displaying a plot of energy usage vs. optimal set-points), would achieve an expected and predictable result via combining said elements using known methods to apprise a user of energy use per setting for feedback control and customization (e.g. informed choices relating to potential equipment upgrades and associated energy savings)
As per claim 13, Pavlovski et al teaches the method of Claim 10, further comprising:
recording, by the one or more processing circuits, an electric load amount associated with the optimal equipment setting,  supra claim 4
generating, by the one or more processing circuits, a plot of the electric load amount associated with the optimal equipment setting and a plurality of other electric load amounts associated with a plurality of other equipment settings; supra claim 4 and
causing, by the one or more processing circuits, a user device to display the plot, supra claim 4



Claims 8, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavloski et al. (PG/PUB 2016/0305678) in view over Laftchiev et al. (PG/PUB 2019/0242608)
As per claim 8, Pavlovski et al  teaches the system of Claim 1, wherein the instructions cause the one or more processors to; however, does not teach the re-training limitation as described below.  Pavlovski, in view over Laftchiev et al., teaches:
    receive user feedback from a user device, wherein the user feedback indicates a comfort level of a user of the user device; (Pavlovski,  see comfort feedback, 0013, see also retraining a model based on energy comparisons, 0081)  
re-train the predictive building model based on the user feedback (Laftchiev, 0052, 0077 e.g. see re-training based on updated user data)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Pavlovski (e.g. training a predictive model based energy deviations indicative of user comfort), to the teachings of Laftchiev (e.g. re-training a model responsive to user feedback associated with comfort), would achieve an expected and predictable result of updating a predictive model to optimize energy usage responsive to ascertaining comfort level.  Since energy usage is correlated with user comfort and given a model predicts energy usage, an improved invention is realized using comfort feedback as a trigger to retrain the predictive model for correlating energy usage to comfort. 
As per claim 17, Pavlovski et al teaches the method of Claim 10, further comprising:
collecting, by the one or more processing circuits, actual building data of the building from one or more sensors, supra claim 8
re-training, by the one or more processing circuits, the predictive building model based on the actual building data, supra claim 8

As per claim 18, Pavlovski et al  teaches the method of Claim 10, further comprising:
receiving, by the one or more processing circuits, user feedback from a user device, wherein the user feedback indicates a comfort level of a user of the user device; supra claim 8
re-training, by the one or more processing circuits, the predictive building model based on the user feedback, supra claim 8

  As per claim 20, Pavlovski et al  teaches the building management system of Claim 19, wherein the processing circuit is configured to:
collect actual building data of the building from one or more sensors (Pavlovski, 0081)
receive user feedback from a user device, wherein the user feedback indicates a comfort level of a user of the user device; supra claim 8
re-train the predictive building model based on the actual building data and the user feedback, supra claim 8
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Deep Reinforcement Learning on HVAC Control, Riga Technical University & Turiba University, Riga, Latvia
     See application of training a neural model to determine the reward per action/state pair, and further including energy (e.g. “The input state vector set layer consists of various types of features, i.e., indoor air temperature, outdoor air temperature, solar radiance, humidity, occupancy time schedule, etc. These features can characterise the influencers into and around the building and are given by a time-window of two following time steps. The state values are scaled to comparable range before feeding the input state to the neural network. For controlling energy consumption one extra neuron is added. Each hidden layer has 150 neurons with Rectified Linear Units (ReLUs) as activation functions. ReLUs apply the function y=max(x, 0) and increase the nonlinear properties of the decision function and speed up the training of neural network. Simultaneously, they keep the gradient more or less constant [24]. The output layer represents the Q-value of the combined actions. Each combined action is possible combination of the actions, i.e., heating medium, air flow low, or heating off, air flow, cooling high etc. The hyper-parameters initially are time, t = 15 min, the learning rate, ߙ = 0,005, the discount factor, ߛ , number of episodes = 5000, range of input state vectors [0,1]. Finally, DQN is adapted to approximate state-action function. The neural network is constructed such as that it takes as input the states. The output consists of number of all possible actions. Each output is going to train to return Q-value for exact action. The system chooses the action for which Q-value is maximal and after action is completed the new state is given. The agent can learn and update policies directly from sensory inputs,” page 35)

Deep Reinforcement Learning for Building HVAC Control
   See Figure 1 for Q network learning and associated training based on energy for optimal action selection based on state data to optimize reward for HVAC control.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2118